DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's RCE filed on 11/03/2020 referencing claims submitted on 09/24/2020 has been entered.
	Claims 1, 7, and 13 have been amended, claims 19-24 have been added, and claims 2, 3, 8, 9, 14 and 15 were previously cancelled.
	Claims 1, 4-7, 10-13, and 16-24 remain pending.


Response to Arguments
2.	Applicant’s arguments regarding the Lakritz and Jakatdar references not teaching or suggesting to change web page data without interrupting another function running in web page core data, as currently recited by amended independent claims 1, 7 and 13, have been considered but are moot because the new ground of rejection relies on the newly applied Compain reference for teaching this argued limitation. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 1, 6, 7, 12, 13 and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lakritz (US 6,623,529) in view of Jakatdar et al. (US 9,197,696) and in further view of Compain et al. (US 2014/0181634).


Regarding claim 1, Lakritz teaches a terminal for use with a communication network, the terminal comprising: 
a server disposed at the terminal (The invention is scalable to provide multilingual presentation and management functions across multiple servers in a distributed environment, column 14 lines 37-43), and configured to bind web page core data received from the communication network (A template contains placeholders for country and language-specific information that has been removed from a document, column 6 lines 58-64) with locale data local to the server disposed at the terminal to create web page data (When a visitor enters the site, the requested document is automatically served in the visitor’s language and for the visitor’s country by filling in a document template from the master site with the correct language and country content from one or more databases, column 5 lines 14-18), and the server being further configured to bind different locale data local to the server disposed at the terminal with the web page core data to create modified web page data (First, remove as much country and language-specific information as possible from a document. Then, replace this information with appropriate WebPlexer tags and commands, column 26 lines 26-29), and 
a memory local to the server disposed at the terminal and configured to pre-store a database including the locale data and the different locale data prior to deployment (The actual language content is placed in a language and country database and/or file 
the server being configured to retrieve the locale data and the different locale data from the database stored in the memory local to the server disposed at the terminal (When WebPlexer accesses the TermDB, it first finds the word ‘hello’ by looking in row 1 (the primary language now) of the TermDB and finding the column that contains the desired term. Then it retrieves the term from the row of the table corresponding to the current language (row 2, in the case of French) in the column it identified as containing the desired item, column 27 lines 50-53), 
the server being further configured to provide the web page data to a browser of a user device (Once the language has been determined, WebPlexer redirects the browser to the directory for that language, column 20 lines 42-45), receive a request for changing a language of the web page data to a locale-specific language via the browser (If the user is currently looking at an English document, clicking on the word ‘French’ will cause the browser to send WebPlexer a request, column 21 lines 48-50; The language command changes the current language to <new_language>, column 33 lines 30-31), and provide the modified web page data to the browser in response to the request for changing the language of the web page data to the locale-specific language (WebPlexer will return the browser to the original document in the new language, in this case, French, column 21 lines 57-59).  
However, Lakritz does not explicitly disclose the locale data pertaining to a location in which the server is disposed, or the memory being located in the same physical device as the server.

a memory being located in the same physical device as the server (Local servers 150 further comprise one or more local storage devices 152, column 6 lines 27-31; media content items and metadata from the content packages are stored on one or more storage devices at each local content server, column 13 lines 17-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store geographically relevant content on servers in the system/method of Lakritz as suggested by Jakatdar based on where the server will be physically deployed. One would be motivated to combine these teachings in order for the server to more quickly and efficiently access the most likely relevant content.
However, Lakritz-Jakatdar do not explicitly disclose providing the modified web page data without interrupting another function currently being executed in the web page core data.
Compain teaches providing modified web page data to a browser (A user device 106 typically includes a user application, such as a web browser, to facilitate the sending and receiving of data over the network 102. The web browser can enable a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enable replacement of webpage content without requiring the entire webpage to be refreshed in the system/method of Lakritz-Jakatdar as suggested by Compain in order to not disrupt other content a user might currently be interacting with. One would be motivated to combine these teachings because it would provide a more seamless, customized and desirable user experience to the user accessing the webpage.

Regarding claim 6, Lakritz teaches the terminal according to claim 1, wherein 
the server is configured to bind the different locale data with the web page core data by replacing the locale data with the different locale data to create the modified web page data while the web page core data is generating an active web page (WebPlexer will return the browser to the original document in the new language, in this case, French, column 21 lines 57-59; When the HTML output of such a CGI script is presented to the browser, WebPlexer will fill in the template dynamically with current language and country information, column 42 lines 20-22).  

Regarding claim 7, Lakritz teaches a method for modifying a web page, comprising: 
controlling a server, which is disposed at a terminal for use with a communication network (The invention is scalable to provide multilingual presentation and management functions across multiple servers in a distributed environment, column 14 lines 37-43), to bind web page core data representing a web page (A template contains placeholders for country and language-specific information that has been removed from a document, column 6 lines 58-64) with locale data local to the server disposed at the terminal to create web page data (When a visitor enters the site, the requested document is automatically served in the visitor’s language and for the visitor’s country by filling in a document template from the master site with the correct language and country content from one or more databases, column 5 lines 14-18); 
controlling the server to bind different locale data local to the server disposed at the terminal with the web page core data to create modified web page data (First, 
pre-storing a database including the locale data and the different locale data in a memory that is local to the server disposed at the terminal prior to deployment (The actual language content is placed in a language and country database and/or file system 403 where it is easily managed and maintained, column 5 lines 11-14; A TermDB is an HTML representation of a multilingual glossary, column 27 lines 23-24); 
controlling the server to retrieve the locale data and the different locale data from the database stored in the memory that is local to the server disposed at the terminal (When WebPlexer accesses the TermDB, it first finds the word ‘hello’ by looking in row 1 (the primary language now) of the TermDB and finding the column that contains the desired term. Then it retrieves the term from the row of the table corresponding to the current language (row 2, in the case of French) in the column it identified as containing the desired item, column 27 lines 50-53); and 
controlling the server to provide the web page data to a browser of a user device (Once the language has been determined, WebPlexer redirects the browser to the directory for that language, column 20 lines 42-45), receive a request for changing a language of the web page data to a locale-specific language via the browser (If the user is currently looking at an English document, clicking on the word ‘French’ will cause the browser to send WebPlexer a request, column 21 lines 48-50; The language command changes the current language to <new_language>, column 33 lines 30-31), and provide the modified web page data to the browser in response to the request for changing the 
However, Lakritz does not explicitly disclose the locale data pertaining to a location in which the server is disposed, or the memory being located in the same physical device as the server.
  Jakatdar teaches locale data pertaining to a location in which a server is disposed (a user may bring a portable device 160 into a store where a local server 150 is deployed. The portable device 160 may automatically (or at the request of the user) download specific items of media content 114 of interest while the user is shopping at the store, column 7 lines 53-57; The content packages may be generated based on any of a variety of considerations, such as release dates, preference data, ratings, geographic area, genre, promoting entity preferences, requests from specific customers at a location to which the content package is to be sent, column 12 lines 39-43), and
a memory being located in the same physical device as the server (Local servers 150 further comprise one or more local storage devices 152, column 6 lines 27-31; media content items and metadata from the content packages are stored on one or more storage devices at each local content server, column 13 lines 17-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store geographically relevant content on servers in the system/method of Lakritz as suggested by Jakatdar based on where the server will be physically deployed. One would be motivated to combine these teachings in order for the server to more quickly and efficiently access the most likely relevant content.

Compain teaches providing modified web page data to a browser (A user device 106 typically includes a user application, such as a web browser, to facilitate the sending and receiving of data over the network 102. The web browser can enable a user to display and interact with text, images, videos, music and other information typically located on a web page at a website, [0025]) without interrupting another function currently being executed in web page core data (a suitable replacement content item is determined, which replacement in turn will be transmitted to the browser application communicating on the client device 210 and be used to replace an appropriate one of the content items currently presented in Spaces A-E. Ideally, this replacement operation is facilitated using a dynamic webpage technology such as Ajax or iFrames so that replacement of the content item in question may be performed independently and separately from (e.g., without having to refresh or change) the other content on the presentation page 205, [0040]; the process 400 transmits the one or more identified replacement content items to the client device for display in the presentation page in place of one or more of the presently displayed content items. Where the presentation page is dynamic (e.g., a dynamic webpage), technologies such as Ajax or iFrames can be used to replace each content item independently and selectively, and without refreshing, changing or otherwise disrupting other content on the presentation page, [0068]).


Regarding claim 12, Lakritz teaches the method according to claim 7, wherein 
the controlling the server to bind the different locale data with the web page core data includes replacing the locale data with the different locale data to create the modified web page data while the web page core data is generating an active web page (WebPlexer will return the browser to the original document in the new language, in this case, French, column 21 lines 57-59; When the HTML output of such a CGI script is presented to the browser, WebPlexer will fill in the template dynamically with current language and country information, column 42 lines 20-22).  

Regarding claim 13, Lakritz teaches a non-transitory computer readable medium of instructions for controlling a server, which is disposed at a terminal for use with a communication network (The invention is scalable to provide multilingual presentation and management functions across multiple servers in a distributed environment, column 14 lines 37-43), to perform the following operations: 

bind different locale data local to the server disposed at the terminal with the web page core data to create modified web page data (First, remove as much country and language-specific information as possible from a document. Then, replace this information with appropriate WebPlexer tags and commands, column 26 lines 26-29); and 
retrieve the locale data and the different locale data from a database stored in a memory that is local to the server disposed at the terminal (When WebPlexer accesses the TermDB, it first finds the word ‘hello’ by looking in row 1 (the primary language now) of the TermDB and finding the column that contains the desired term. Then it retrieves the term from the row of the table corresponding to the current language (row 2, in the case of French) in the column it identified as containing the desired item, column 27 lines 50-53), 
the non-transitory computer readable medium of instructions further controlling a controller at the terminal to pre-store the database including the locale data and the different locale data in the memory that is local to the server disposed at the terminal prior to deployment (The actual language content is placed in a language and country 
the non-transitory computer readable medium of instructions further controlling the server to provide the web page data to a browser of a user device (Once the language has been determined, WebPlexer redirects the browser to the directory for that language, column 20 lines 42-45), receive a request for changing a language of the web page data to a locale-specific language via the browser (If the user is currently looking at an English document, clicking on the word ‘French’ will cause the browser to send WebPlexer a request, column 21 lines 48-50; The language command changes the current language to <new_language>, column 33 lines 30-31), and provide the modified web page data to the browser in response to the request for changing the language of the web page data to the locale-specific language (WebPlexer will return the browser to the original document in the new language, in this case, French, column 21 lines 57-59).  
However, Lakritz does not explicitly disclose the locale data pertaining to a location in which the server is disposed, or the memory being located in the same physical device as the server.
Jakatdar teaches locale data pertaining to a location in which a server is disposed (a user may bring a portable device 160 into a store where a local server 150 is deployed. The portable device 160 may automatically (or at the request of the user) download specific items of media content 114 of interest while the user is shopping at the store, column 7 lines 53-57; The content packages may be generated based on any 
a memory being located in the same physical device as the server (Local servers 150 further comprise one or more local storage devices 152, column 6 lines 27-31; media content items and metadata from the content packages are stored on one or more storage devices at each local content server, column 13 lines 17-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store geographically relevant content on servers in the system/method of Lakritz as suggested by Jakatdar based on where the server will be physically deployed. One would be motivated to combine these teachings in order for the server to more quickly and efficiently access the most likely relevant content.
However, Lakritz-Jakatdar do not explicitly disclose providing the modified web page data without interrupting another function currently being executed in the web page core data.
Compain teaches providing modified web page data to a browser (A user device 106 typically includes a user application, such as a web browser, to facilitate the sending and receiving of data over the network 102. The web browser can enable a user to display and interact with text, images, videos, music and other information typically located on a web page at a website, [0025]) without interrupting another function currently being executed in web page core data (a suitable replacement content item is determined, which replacement in turn will be transmitted to the browser application communicating on the client device 210 and be used to replace an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enable replacement of webpage content without requiring the entire webpage to be refreshed in the system/method of Lakritz-Jakatdar as suggested by Compain in order to not disrupt other content a user might currently be interacting with. One would be motivated to combine these teachings because it would provide a more seamless, customized and desirable user experience to the user accessing the webpage.

Regarding claim 18, Lakritz teaches the non-transitory computer readable medium of instructions according to claim 13, which further controls the server to bind the different locale data with the web page core data by replacing the locale data with the different locale data to create the modified web page data while the web page core data is 

Regarding claim 19, Lakritz-Jakatdar do not explicitly disclose the terminal according to claim 1, wherein the server provides the modified web page data to the browser without interrupting any functionality of the web page core data.  
	Compain teaches wherein a server provides the modified web page data (the process 400 transmits the one or more identified replacement content items to the client device for display in the presentation page in place of one or more of the presently displayed content items, [0068]) to the browser (A user device 106 typically includes a user application, such as a web browser, to facilitate the sending and receiving of data over the network 102. The web browser can enable a user to display and interact with text, images, videos, music and other information typically located on a web page at a website, [0025]) without interrupting any functionality of the web page core data (Where the presentation page is dynamic (e.g., a dynamic webpage), technologies such as Ajax or iFrames can be used to replace each content item independently and selectively, and without refreshing, changing or otherwise disrupting other content on the presentation page, [0068]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enable replacement of webpage content without 

Regarding claim 20, Lakritz-Jakatdar do not explicitly disclose the terminal according to claim 1, wherein the server provides the modified web page data to the browser without refreshing the web page core data.  
Compain teaches wherein a server provides the modified web page data (the process 400 transmits the one or more identified replacement content items to the client device for display in the presentation page in place of one or more of the presently displayed content items, [0068]) to the browser (A user device 106 typically includes a user application, such as a web browser, to facilitate the sending and receiving of data over the network 102. The web browser can enable a user to display and interact with text, images, videos, music and other information typically located on a web page at a website, [0025]) without refreshing the web page core data (Where the presentation page is dynamic (e.g., a dynamic webpage), technologies such as Ajax or iFrames can be used to replace each content item independently and selectively, and without refreshing, changing or otherwise disrupting other content on the presentation page, [0068]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enable replacement of webpage content without 

Regarding claim 21, Lakritz-Jakatdar do not explicitly disclose the method according to claim 7, wherein controlling the server to provide the modified web page data to the browser includes providing the modified web page data without interrupting any functionality of the web page core data.  
	Compain teaches wherein controlling a server to provide the modified web page data (the process 400 transmits the one or more identified replacement content items to the client device for display in the presentation page in place of one or more of the presently displayed content items, [0068]) to the browser (A user device 106 typically includes a user application, such as a web browser, to facilitate the sending and receiving of data over the network 102. The web browser can enable a user to display and interact with text, images, videos, music and other information typically located on a web page at a website, [0025]) includes providing the modified web page data without interrupting any functionality of the web page core data (Where the presentation page is dynamic (e.g., a dynamic webpage), technologies such as Ajax or iFrames can be used to replace each content item independently and selectively, and without refreshing, changing or otherwise disrupting other content on the presentation page, [0068]).  


Regarding claim 22, Lakritz-Jakatdar do not explicitly disclose the method according to claim 7, wherein controlling the server to provide the modified web page data to the browser includes providing the modified web page data without refreshing the web page core data.  
	Compain teaches wherein controlling a server to provide the modified web page data (the process 400 transmits the one or more identified replacement content items to the client device for display in the presentation page in place of one or more of the presently displayed content items, [0068]) to the browser (A user device 106 typically includes a user application, such as a web browser, to facilitate the sending and receiving of data over the network 102. The web browser can enable a user to display and interact with text, images, videos, music and other information typically located on a web page at a website, [0025]) includes providing the modified web page data without refreshing the web page core data (Where the presentation page is dynamic (e.g., a dynamic webpage), technologies such as Ajax or iFrames can be used to replace each 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enable replacement of webpage content without requiring the entire webpage to be refreshed in the system/method of Lakritz-Jakatdar as suggested by Compain in order to not disrupt other content a user might currently be interacting with. One would be motivated to combine these teachings because it would provide a more seamless, customized and desirable user experience to the user accessing the webpage.

Regarding claim 23, Lakritz-Jakatdar do not explicitly disclose the non-transitory computer readable medium of instructions according to claim 13, wherein the non-transitory computer readable medium of instructions provides the modified web page data to the browser without interrupting any functionality of the web page core data.  
	Compain teaches wherein a non-transitory computer readable medium of instructions provides the modified web page data (the process 400 transmits the one or more identified replacement content items to the client device for display in the presentation page in place of one or more of the presently displayed content items, [0068]) to the browser (A user device 106 typically includes a user application, such as a web browser, to facilitate the sending and receiving of data over the network 102. The web browser can enable a user to display and interact with text, images, videos, music and other information typically located on a web page at a website, [0025]) without interrupting any functionality of the web page core data (Where the presentation page is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enable replacement of webpage content without requiring the entire webpage to be refreshed in the system/method of Lakritz-Jakatdar as suggested by Compain in order to not disrupt other content a user might currently be interacting with. One would be motivated to combine these teachings because it would provide a more seamless, customized and desirable user experience to the user accessing the webpage.

Regarding claim 24, Lakritz-Jakatdar do not explicitly disclose the non-transitory computer readable medium of instructions according to claim 13, wherein the non-transitory computer readable medium of instructions provides the modified web page data to the browser without refreshing the web page core data.
	Compain teaches wherein a non-transitory computer readable medium of instructions provides the modified web page data (the process 400 transmits the one or more identified replacement content items to the client device for display in the presentation page in place of one or more of the presently displayed content items, [0068]) to the browser (A user device 106 typically includes a user application, such as a web browser, to facilitate the sending and receiving of data over the network 102. The web browser can enable a user to display and interact with text, images, videos, music and other information typically located on a web page at a website, [0025]) without 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enable replacement of webpage content without requiring the entire webpage to be refreshed in the system/method of Lakritz-Jakatdar as suggested by Compain in order to not disrupt other content a user might currently be interacting with. One would be motivated to combine these teachings because it would provide a more seamless, customized and desirable user experience to the user accessing the webpage.


4.	Claims 4, 5, 10, 11, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lakritz-Jakatdar-Compain in view of Kazerani et al. (US 2015/0178299).

Regarding claim 4, Lakritz teaches the terminal according to claim 1, further comprising providing the web page core data to the server (When this document is processed, WebPlexer will first determine the current language and replace the string “Welcome to the ABC Travel Site” with its translation out of the TermDB, column 39 lines 1-18).
	However, Lakritz-Jakatdar-Compain do not explicitly disclose a transceiver, configured to receive the web page core data from the communication network.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize retrieval of a parent page in a CDN in the system/method of Lakritz-Jakatdar-Compain as suggested by Kazerani given the prevalence of website distribution in content delivery networks. One would be motivated to combine these teachings because in order for a server to optimize a template page with geographically specific tags, the template page must first be retrieved.

Regarding claim 5, Lakritz teaches the terminal according to claim 1, wherein 
the server is further configured to store the web page data in a cache upon receiving an initial request for a web page represented by the web page data (Recently accessed localized content is placed into a Cache 206, column 4 lines 9-10), and to retrieve the web page data from the cache upon receiving a subsequent request for the web page (The content is placed in the Cache 206 so that if a similar request comes in for a document in the language and for that country, then the cached version will be pushed out to the browser 201, column 4 lines 10-14).
However, Lakritz-Jakatdar-Compain do not explicitly disclose storing the web page core data in the cache.  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize caching templates in the system/method of Lakritz-Jakatdar-Compain as suggested by Kazerani in order to enable quick retrieval and customization of the templates for subsequent requests. One would be motivated to combine these teachings to efficiently use system resources by reducing the amount of redundant content transfers over a communication network.

Regarding claim 10, Lakritz teaches the method according to claim 7, further comprising 
providing the web page core data to the server (When this document is processed, WebPlexer will first determine the current language and replace the string “Welcome to the ABC Travel Site” with its translation out of the TermDB, column 39 lines 1-18).
However, Lakritz-Jakatdar-Compain do not explicitly disclose receiving the web page core data at the terminal from the communication network.
Kazerani teaches receiving web page core data at a terminal from a communication network; and

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize retrieval of a parent page in a CDN in the system/method of Lakritz-Jakatdar-Compain as suggested by Kazerani given the prevalence of website distribution in content delivery networks. One would be motivated to combine these teachings because in order for a server to optimize a template page with geographically specific tags, the template page must first be retrieved.

Regarding claim 11, Lakritz teaches the method according to claim 7, further comprising 
	controlling the server to store the web page data in a cache upon receiving an initial request for the web page represented by the web page data (Recently accessed localized content is placed into a Cache 206, column 4 lines 9-10); and 
controlling the server to retrieve the web page data from the cache upon receiving a subsequent request for the web page (The content is placed in the Cache 206 so that if a similar request comes in for a document in the language and for that country, then the cached version will be pushed out to the browser 201, column 4 lines 10-14).
However Lakritz-Jakatdar-Compain do not explicitly disclose storing the web page core data in the cache.  

controlling the server to retrieve the web page core data from the cache upon receiving a subsequent request for the web page (The parent page can be retrieved from the CDN caching server cache, [0046]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize caching templates in the system/method of Lakritz-Jakatdar-Compain as suggested by Kazerani in order to enable quick retrieval and customization of the templates for subsequent requests. One would be motivated to combine these teachings to efficiently use system resources by reducing the amount of redundant content transfers over a communication network.

Regarding claim 16, Lakritz teaches the non-transitory computer readable medium of instructions according to claim 13, which further controls providing the web page core data at the server (When this document is processed, WebPlexer will first determine the current language and replace the string “Welcome to the ABC Travel Site” with its translation out of the TermDB, column 39 lines 1-18).
	However, Lakritz-Jakatdar-Compain do not explicitly disclose a receiver at the terminal to receive the web page core data from the communication network.
	Kazerani teaches a receiver at a terminal to receive web page core data from the communication network, and provide the web page core data to the server (When the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize retrieval of a parent page in a CDN in the system/method of Lakritz-Jakatdar-Compain as suggested by Kazerani given the prevalence of website distribution in content delivery networks. One would be motivated to combine these teachings because in order for a server to optimize a template page with geographically specific tags, the template page must first be retrieved.

Regarding claim 17, Lakritz teaches the non-transitory computer readable medium of instructions according to claim 13, which further controls the server to store the web page data in a cache upon receiving an initial request for the web page represented by the web page data (Recently accessed localized content is placed into a Cache 206, column 4 lines 9-10), and further controls the server to retrieve the web page data from the cache upon receiving a subsequent request for the web page (The content is placed in the Cache 206 so that if a similar request comes in for a document in the language and for that country, then the cached version will be pushed out to the browser 201, column 4 lines 10-14).  
However, Lakritz-Jakatdar-Compain do not explicitly disclose storing the web page core data in the cache.
Kazerani teaches a server to store web page core data in a cache upon receiving an initial request for a web page represented by the web page core data (The CDN 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize caching templates in the system/method of Lakritz-Jakatdar-Compain as suggested by Kazerani in order to enable quick retrieval and customization of the templates for subsequent requests. One would be motivated to combine these teachings to efficiently use system resources by reducing the amount of redundant content transfers over a communication network.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Appling		US 7,640,512
Chen et al.		US 9,454,618
Gorty et al.		US 2009/0070190
Todd			US 2010/0262914
Eaton et al.		US 2013/0290516.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MADHU WOOLCOCK
Examiner
Art Unit 2451